Title: From George Washington to Samuel Meredith and Thomas Barclay, 24 July 1780
From: Washington, George
To: Meredith, Samuel,Barclay, Thomas


					
						Gentlemen
						Head Quarters Bergen County 24th July 1780.
					
					The Assemblage of the Militia and Recrruits begins to add greatly to our consumption of provision. I must therefore request you immediately to increase your supply of Flour to the utmost of your power. You will be pleased to order it all in the first instance to this Camp, but as circumstances may require us to move, the teams are to be provided with forage to proceed as far as Kings ferry if necessary, and the drivers instructed on that head, that we may have no disputes with them about going forward—You will oblige me by letting me know, as soon as possible, what quantity of Flour you have at Trenton and at Philada and how much ⅌ day you think you will have it in your power to transport, suppose as far as Kings Ferry. I am with great Respect and Esteem Gentn Your most obt Servt.
					
						P.S. You will be pleased to inform the directors of the Bank in Philada how necessary it will be for them to extend their purchases of Flour immediately. We depend in a great measure upon Penna untill the Crops of Jersey and New York are fit for use.
					
				